Citation Nr: 1545059	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-17 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than September 23, 1999 for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 70 percent for PTSD.

3.  Entitlement to total disability based upon individual unemployability (TDIU).  


REPRESENTATION

The Veteran represented by:    Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1, 1982 to April 27, 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2010 and July 2013 rating decisions by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a rating decision in May 2012, the RO increased the rating for PTSD from 50 percent to 70 percent, effective September 23, 1999.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issues of an increased rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a rating decision dated in September 1996, the RO originally denied a claim of service connection for PTSD.

2.  By May 19, 1998, VA had received the Veteran's service treatment and personnel records as well as various medical records and lay statements from the Veteran.

3.  The RO denied the Veteran's claim for service connection for PTSD in a rating decision dated May 19, 1998.

4.  Notice of the May 19, 1998 rating decision was provided to the Veteran on May 28, 1998, which included notification of the Veteran's appellate rights.

5.  The Veteran did not appeal the May 19, 1998 determination, nor was any new and material evidence received within the appeal period thereafter.  

6.  Until September 23, 1999, the date the Veteran filed a claim to reopen the claim for service connection for PTSD, there was no pending claim or informal claim received at VA from the Veteran to reopen a claim of service connection for PTSD prior to September 23, 1999 nor did VA receive Federal, VA, or uniformed services treatment records.  

7.  The Veteran's claim for service connection for PTSD was reopened by the Board in July 2008 and in a rating decision dated in November 2010, the Veteran was granted service connection for PTSD effective September 23, 1999, the date the Veteran filed a claim to reopen the claim for service connection for PTSD.


CONCLUSION OF LAW

1.  The May 19, 1998 rating decision which denied the Veteran's claim for PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991& Supp. 1997); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The criteria for entitlement to an effective date earlier than September 23, 1999, for a grant of entitlement to service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.
Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Where, as here, the appeal stems from notice of disagreement with the effective date for the grant of service connection, further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the effective date triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105.  In this regard, a statement of the case was issued in May 2012 which set forth the diagnostic code criteria to be satisfied to warrant an earlier effective date for service connection for PTSD.

Facts and Analysis

Governing law provides that the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year after separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  The effective date for an award of benefits based upon new and material evidence is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).

Service connection has been established for PTSD with an effective date of  September 23, 1999.  That is the date the Veteran filed a claim to reopen the claim for service connection for PTSD based upon new and material evidence.  The September 1999 claim eventually resulted in the reopening and grant of service connection for PTSD.  

The Veteran asserts, however, that his effective date should be the date he originally filed for service connection, which is March 22, 1996.  The RO denied the claim in a rating decision issued in September 1996.  In the September 1996 rating decision, the RO acknowledged that it did not have the Veteran's service treatment records to review.  The Veteran contends VA did not have his service treatment records until he filed the September 1999 claim.  Under 38 C.F.R. § 3.156 (c), a final decision will be reconsidered when subsequently acquired uniform service records establishes the claim and a retroactive evaluation may be assigned except as may be affected by the filing date of the original claim.  Therefore, the Veteran asserts this exception applies and his PTSD disability should be effective March 22, 1996.

The Board, however, has determined that  the Veteran's claim for an earlier effective date must be denied.  For the period between September 1996 and May, 1998, VA received various records and statements from the Veteran, which arguably kept his original claim for service connection for PTSD open even with another unfavorable rating decision in March 1997.  See 3.156(b).  A treatment note in September 1997 indicates the Veteran's service records had been found and he has a claim pending.  In May 1998, the RO issued a rating decision denying the Veteran's claim on the grounds he had not submitted new and material evidence.  In that rating decision, however, the RO specifically considered and discussed the Veteran's service records, both medical and personnel.  The RO noted that the Veteran's PTSD stressor, a physical assault, was not noted in the service treatment records although he had been treated at the mental hygiene clinic.  Further, the RO discussed the personnel records regarding the Veteran's conduct in service.  Thus, the Board finds that when the RO issued the May 1998 rating decision, it had for consideration all of the additional lay and medical evidence previously submitted by the Veteran and his service records.  

The Veteran was notified of the decision by a letter issued on May 28, 1998.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the May 1998 determination.  See 38 C.F.R. § 3.156(b), (c).
Thus, the May 1998 determination is final and binding in the absence of a showing of clear and unmistakable error (CUE), which has not been alleged, certainly not with the required specificity of pleading, much less actually shown as having occurred.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002). See also Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

The next communication from the Veteran regarding his PTSD claim occurred on September 23, 1999 when the Veteran filed the ultimately successful claim to reopen the claim for service connection for PTSD.  After the May 1998 rating decision and before the September 1999 claim, there was no action or communication from the Veteran indicating an intent to claim service connection for PTSD, which, even when liberally interpreted, can be construed as a claim, formal or informal, for seeking service connection for PTSD.  See 38 C.F.R. §§ 3.155, 3.160(c).  As the exceptions of § 3.156(b), (c) do not apply, nor was there any communication by the Veteran that can be interpreted for seeking service connection for PTSD, the Veteran's claim in September 1999 for service connection for PTSD based upon new and material evidence became the claim for consideration in determining the effective date for service connection for PTSD.  

The effective date for a clam to reopen the claim for service connection based upon new and material evidence is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  In this instance, the effective date is September 23, 1999.  The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Therefore under 38 C.F.R. § 3.400(o)(1) , the critical date in assigning the effective date is the date of receipt of the current claim, which is September 23, 1999, the date the Veteran filed his ultimately successful claim to re-open.

For all of the foregoing reasons, the Board finds that the effective date for service connection for the Veteran's PTSD is September 23, 1999, which is the date he filed the claim to re-open the claim for service connection for PTSD.  Therefore, the evidence does not support an effective date for service connection for PTSD before September 23, 1998 and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b)


ORDER

 Entitlement to an earlier effective date than September 23, 1999, for the grant of service connection for posttraumatic stress disorder is denied.


REMAND

The Veteran currently has a 70 percent rating for PTSD.  He asserts that he should be rated at 100 percent disabled for the PTSD disability or in the alternative, he should receive TDIU.

Very recently, the Veteran's treating psychiatrist, Dr. V. Matossian, as early as August 2014, but certainly by April 2015 diagnosed the Veteran as having autistic spectrum disorder along with PTSD.  He has concluded the Veteran is unemployable but it appears that Dr. Matossian has concluded both diagnoses have rendered him unemployable.  

As the Veteran now has a nonservice connected diagnosis, autistic spectrum disorder, the Board has determined that the Veteran should receive a VA examination to determine whether PTSD, and PTSD alone, has rendered him unemployable and identify the PTSD symptoms and level of severity from any symptoms of autistic spectrum disorder that may be affecting his employability or to determine whether the PTSD symptoms warrant a 100 percent rating.  Using manifestations not resulting from a service connected disability to evaluate and rate a service connected disability is prohibited under VA regulations.  38 C.F.R. § 4.14.

The Board is aware that the Veteran has recently submitted a report of another psychiatrist, Dr. M. Cesta, who disagrees with the autistic spectrum disorder diagnosis.  Dr. Cesta also provided a rationale with his conclusion, but the Board notes he has based his opinions based upon the lack of evidence of the criteria for autistic spectrum disorder.  The Board notes there is evidence which might meet the criteria such as making inappropriate comments to female co-workers, developing inappropriate relationships with other people, and engaging in behavior such as incessantly calling his attorney.   

The Board thus finds the record before it inadequate and the Board is unable to determine whether the Veteran has autistic spectrum disorder and what functional impairment it causes in the Veteran, or whether the evidence that the Veteran has only PTSD is in at least approximate balance.  To do so at this point would require the Board to apply medical knowledge, which it is prohibited from doing.  The Board is not permitted to rely on its unsubstantiated opinion on a question of medical causation, but must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).

In addition, the record indicates the Veteran was seen at least twice at a hospital which included a mental health evaluation. In April 2009, he sought treatment at St. Joseph Hospital and Dr. Matossian's records indicate it was for mental health symptoms.  In June 2009, he was seen at St. Joseph's Hospital for a myocardial infarction but received a psychiatric evaluation because of insomnia symptoms.  These records have not been associated with the file.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain the medical records of St. Joseph's Hospital as well as the records of any other non-VA medical provider not previously submitted.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  

If private records are identified but not obtained, the RO must inform the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  After the records development is completed, provide the Veteran with a VA mental health examination to determine the current nature and severity of the Veteran's service-connected PTSD, and the Veteran's ability to obtain and maintain gainful employment solely on the basis of service-connected disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine:

a) The current nature and severity of the Veteran's service-connected PTSD.  The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his PTSD and any other mental health disorder.  All signs and symptoms of the Veteran's PTSD should be reported in detail, and the examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning.

The examiner is asked, if feasible, to distinguish the symptoms that are associated with his service-connected PTSD, from symptoms attributable to other nonservice-connected psychiatric diagnoses, to specifically include autistic spectrum disorder.  See 38 C.F.R. § 4.125.  

If feasible, the VA examiner is asked to separately state the symptoms and the level of severity for each disability.

The examiner is specifically asked to reconcile all diagnoses and findings with the report of Dr. M. Cesta and any other previous opinions obtained.

b).  The examiner is asked to assess the functional effects of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.

When offering the assessment, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.

A complete rationale for any opinion offered should be provided.

3.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


